          Case 7:21-mj-04375-UA Document 1 Filed 04/22/21 Page 1 of 3



Approved:      ________________________________
               SHIVA H. LOGARAJAH
               Assistant United States Attorney

Before:        HONORABLE PAUL E. DAVISON
               United States Magistrate Judge
               Southern District of New York

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
                                   :
UNITED STATES OF AMERICA           :
                                   :            21 Mag. 04375
          -v.-                     :            RULE 5(c)(3) AFFIDAVIT
                                   :
ROBERT C. CHAPMAN,
a/k/a “Robert Erick,”              :
                                   :
                Defendant.         :
                                   :
-----------------------------------x

SOUTHERN DISTRICT OF NEW YORK, ss:

          KENNETH KROLL, being duly sworn, deposes and says that
he is a Task Force Officer with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

          On or about April 13, 2021, the United States District
Court for the District of Columbia (the “DDC”) issued a warrant
for the arrest of “Robert C. Chapman, a/k/a Robert Erick” (the
“Warrant”). The Warrant was based upon a complaint charging Robert
C. Chapman with one count of Knowingly Entering or Remaining in
any Restricted Building or Grounds Without Lawful Authority, in
violation of 18 U.S.C. § 1752(a)(1); one count of Knowingly
Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority, in violation of 18 U.S.C. § 1752(a)(2); one count
of Violent Entry and Disorderly Conduct on Capitol Grounds, in
violation of 40 U.S.C. § 5104(e)(2)(D); and one count of Violent
Entry and Disorderly Conduct on Capitol Grounds, in violation of
40 U.S.C. § 5104(e)(2)(G) (the “Complaint”). Copies of the Warrant,
Complaint, and supporting affidavit (the “Agent Affidavit”) are
attached.




                                      1
       Case 7:21-mj-04375-UA Document 1 Filed 04/22/21 Page 2 of 3



          I believe that ROBERT C. CHAPMAN, a/k/a “Robert
Erick,” the defendant, who was taken into FBI custody on April
22, 2021 in Carmel, New York, in the Southern District of New
York, is the same individual as the “Robert C. Chapman, a/k/a
Robert Erick,” who is wanted by the DDC.

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

          1.   I am a Task Force Officer with the FBI.      I have
been personally involved in determining whether ROBERT C. CHAPMAN,
a/k/a “Robert Erick,” the defendant, is the same individual as the
“Robert Chapman, a/k/a Robert Erick” named in the Warrant. Because
this Affidavit is being submitted for the limited purpose of
establishing the identity of the defendant, I have not included in
this Affidavit each and every fact that I have learned. Where I
report statements made by others, those statements are described
in substance and in part, unless otherwise noted.

          2.   Based on my participation in this investigation,
I know that:

          a.   On or about April 22, 2021, ROBERT CHAPMAN, a/k/a
Robert Erick, the defendant, was arrested in Carmel, New York.
CHAPMAN answered to the name “Robert Chapman,” had images on his
phone, searched pursuant to a warrant, that were in the Agent
Affidavit underlying the Complaint, and provided a New York
State driver’s license in the name of “Robert Chapman.”




                                   2
       Case 7:21-mj-04375-UA Document 1 Filed 04/22/21 Page 3 of 3




          WHEREFORE, deponent prays that ROBERT C. CHAPMAN,
a/k/a “Robert Erick,” the defendant, be bailed or imprisoned, as
the case may be.


                                 _______________________________
                                 /s/ Kenneth Kroll (known to Court) (via FaceTime)
                                 KENNETH KROLL
                                 Task Force Officer
                                 FBI


Sworn to me through the transmission of this Affidavit by
reliable electronic means, pursuant to Federal Rules of Criminal
Procedure 41(d)(3) and 4.1 on: _________________________
                                4/22/21



____________________________________
HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   3
